           Case 3:21-cv-03075-VC Document 31 Filed 05/25/21 Page 1 of 5




 1   LAWRENCE M. HADLEY - State Bar No. 157728
     lhadley@glaserweil.com
 2   STEPHEN E. UNDERWOOD - State Bar No. 320303
     sunderwood@glaserweil.com
 3   GLASER WEIL FINK HOWARD
       AVCHEN & SHAPIRO LLP
 4   10250 Constellation Boulevard, 19th Floor
     Los Angeles, California 90067
 5   Telephone: (310) 553-3000
     Facsimile: (310) 556-2920
 6
     Attorneys for Plaintiff
 7   Core Optical Technologies, LLC
 8

 9                         UNITED STATES DISTRICT COURT
10                       NORTHERN DISTRICT OF CALIFORNIA
11    CORE OPTICAL TECHNOLOGIES,                    CASE NO: 21-cv-03075-VKD
      LLC,
12
                         Plaintiff,                 STIPULATION FOR STAY OF
13                                                  PROCEEDINGS
      v.
14
      APPLE INC., a California corporation,
15    EQUINIX, INC., a Delaware
      corporation, VERIZON
16    COMMUNICATIONS, INC., a
      Delaware corporation, GOOGLE LLC, a
17    Delaware limited liability company,
      AT&T, INC., a Delaware corporation,
18    and BLOOMBERG L.P., a Delaware
      limited partnership.
19
                         Defendants.
20

21

22

23

24

25

26

27

28

                                       STIPULATION FOR STAY
     2003730.2
           Case 3:21-cv-03075-VC Document 31 Filed 05/25/21 Page 2 of 5




 1           Plaintiff Core Optical Technologies, LLC (“Core”) and Defendants Apple Inc.,
 2   Equinix, Inc., Verizon Communications, Inc.1, Google LLC, AT&T, Inc.2, Bloomberg
 3   L.P. (together, the “Defendants”) (collectively, “the Parties”) hereby stipulate to, and
 4   request, a stay of the proceedings in this case. The Parties believe that the requested
 5   stay will advance judicial economy, by minimizing the use of resources on this case
 6   while the underlying case between Core and Juniper (N.D. Cal. Case No. 21-cv-02428
 7   (“the Juniper case”)) proceeds.
 8   I.      BACKGROUND
 9           On November 12, 2019, Core sued Juniper for infringement of certain method
10   claims of Core’s U.S. Pat. No. 6,782,211 (“the ‘211 patent”). Juniper contends that any
11   liability for infringement of the ‘211 patent would be de minimis, or otherwise limited,
12   because the asserted claims are all method claims—which can only be infringed by
13   practicing the asserted methods—and the end users of the accused instrumentalities are
14   Juniper’s customers. While Core disputes Juniper’s premise (and while Juniper and the
15   Defendants dispute that there is any liability) Core sued the Defendants to ensure that
16   Core is fully compensated for any scope of infringement that may be found.
17           Core brought the instant case against the Defendants on April 27, 2021.
18   Subsequently, Core and the Defendants have discussed whether this case should be
19   stayed to promote judicial economy and conserve resources, while the underlying
20   Juniper case proceeds. The Parties have agreed to such a stay, which they now request.
21   ///
22

     1
23   Verizon Communications Inc. (erroneously sued as Verizon Communications, Inc.) is a holding
   company and conducts no business with the public. By agreeing to this stipulation, Verizon
24 Communications Inc. does not consent to jurisdiction or venue in this Court, does not agree it can or
   should respond to discovery in this matter, and expressly reserves all substantive and procedural
25 defenses, including but not limited to FRCP 12(b)(1)-(7).

     2
26    AT&T Inc. is a holding company, and conducts no business with the public. By agreeing to this
   stipulation, AT&T Inc. does not consent to jurisdiction or venue in this Court, does not agree it can
27 or should respond to discovery in this matter, and expressly reserves all substantive and procedural
   defenses, including but not limited to FRCP 12(b)(1)-(7).
28

                                                    1
                                      STIPULATION FOR PARTIAL STAY
     2003730.2
           Case 3:21-cv-03075-VC Document 31 Filed 05/25/21 Page 3 of 5




 1   II.     REQUEST FOR STAY
 2           The Stipulating Parties hereby request that all proceedings between them in this
 3   case be STAYED and that the Parties be ordered to meet and confer and to jointly report
 4   to the Court regarding continuation of the stay and requested duration of the stay on or
 5   before the earlier of (i) May 31, 2022; or (ii) two weeks before the final pre-trial
 6   conference in the Juniper case. The Parties believe that such a stay is appropriate to
 7   conserve judicial and party resources while the Juniper case proceeds at least through
 8   discovery, claim construction, and dispositive motions. Juniper and the Defendants
 9   believe that a stay through trial is more appropriate. Core accuses the Defendants of
10   infringing the patent-in-suit based on their purchase and use of Juniper’s Accused
11   Instrumentalities. Resolution of certain issues in the Juniper case could potentially
12   streamline issues in this case. Thus, the Parties believe it is reasonable for the Court to
13   stay proceedings between them at least until the earlier of May 31, 2022 or the two
14   weeks before the final pre-trial conference in the underlying Juniper case, at which time
15   the parties can revisit the stay.
16           The Parties further agree that, notwithstanding the stay, Core may serve the
17   Defendants with a subpoena pursuant to Federal Rule of Civil Procedure 45. By
18   entering into this stipulation for a stay, the Defendants are not waiving their right to
19   otherwise object to the subpoenas, except that the entry of this stay shall not be used as
20   a basis to refuse or object to the subpoena requests.
21           WHEREFORE, the Parties respectfully request that their requested stay be
22   entered, and that all proceedings in this case, except as to any proceedings under Rule
23   45 in the underlying Juniper case, be STAYED, and that the Parties be ordered to meet
24   and confer and to jointly report to the Court regarding continuation of the stay and
25   requested duration of the stay on or before the earlier of: (i) May 31, 2022; or (ii) two
26   weeks before the final pre-trial conference in the Juniper case.
27   ///
28

                                                  2
                                    STIPULATION FOR PARTIAL STAY
     2003730.2
          Case 3:21-cv-03075-VC Document 31 Filed 05/25/21 Page 4 of 5




 1    DATED: May 25, 2021                 GLASER WEIL FINK HOWARD
                                           AVCHEN & SHAPIRO LLP
 2

 3
                                          By: /s/Lawrence Hadley
 4                                            LAWRENCE M. HADLEY
 5                                            STEPHEN E. UNDERWOOD
                                              Attorneys for Plaintiff
 6                                            Core Optical Technologies, LLC
 7
      DATED: May 25, 2021
                                          O’MELVENY & MYERS LLP
 8

 9                                        By: /s/ David S. Almeling
                                               DAVID S. ALMELING
10                                            AMY K. LIANG
11                                            Attorneys for Defendant Google LLC
12    DATED: May 25, 2021
                                          AT&T SERVICES, INC.
13
                                          By: /s/ Charles Evendorff
14
                                               CHARLES EVENDORFF
15                                            Attorneys for Defendant AT&T Inc.
16    DATED: May 25, 2021                 ORRICK, HERRINGTON & SUTCLIFFE LLP
17

18                                        By: /s/ Richard Martinelli
19
                                               RICHARD MARTINELLI
                                              Attorneys for Defendant Equinix, Inc.
20

21    DATED: May 25, 2021
                                          VERIZON COMMUNICATIONS INC.
22

23
                                          By: /s/ Michael Holden
                                               MICHAEL HOLDEN
24                                            Attorney for Defendant Verizon
25
                                              Communications Inc.

26

27

28

                                              3
                                STIPULATION FOR PARTIAL STAY
     2003730.2
          Case 3:21-cv-03075-VC Document 31 Filed 05/25/21 Page 5 of 5




 1    DATED: May 25, 2021
                                          APPLE INC.
 2

 3
                                          By: /s/ Michael Pieja
                                               MICHAEL PIEJA
 4                                            Attorney for Defendant Apple Inc.
 5

 6
      DATED: May 25, 2021
 7                                        BLOOMBERG L.P.

 8                                        By: /s/ David Levine
                                              DAVID LEVINE
 9                                            Attorney for Defendant Bloomberg L.P.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
                                STIPULATION FOR PARTIAL STAY
     2003730.2
